Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 6-8, 15, 17, 18, 20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, 13-14 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-10, 13-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4, 6-10, 13-15, 17-18, 20 allowed.
           The following is an examiner’s statement of reasons for allowance: The reasons for allowance of independent claim 1 (previously dependent claim 3), independent claim 15 ( previously dependent claim 16) have been stated in the previous office action dated 10/8/2021. Regarding independent claim 9, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the first cooling channel pattern and the second cooling channel pattern have a symmetrical pattern with n-fold symmetry, where n is an integer in a range of from 2 to 10 and one or more of the second gas diffuser, the second cooling channel pattern, or the second heater is rotated less than or equal to about (360/(n*2)) degrees relative to one or more of the first gas diffuser, the first cooling channel pattern, or the first heater, in combination with the rest of the limitations of claim 9
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713